Citation Nr: 0508168	
Decision Date: 03/18/05    Archive Date: 03/30/05

DOCKET NO.  03-15 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort 
Harrison, Montana



THE ISSUE

Entitlement to an initial compensable evaluation for service-
connected bilateral hearing loss.



REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division



ATTORNEY FOR THE BOARD

M. L. Wright, Counsel



INTRODUCTION

The veteran had active service from May 1942 to July 1945 and 
from December 1948 to August 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Fort Harrison, Montana, which, in pertinent part, granted 
entitlement to service connection for bilateral hearing loss 
and assigned a noncompensable disability rating, effective 
November 29, 2002.  The Board remanded this case in February 
2004 for development of the evidence.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In the February 2004 remand, the Board noted the following:

A remand is necessary to ensure that 
there is a complete record upon which to 
decide the veteran's claim for a higher 
rating for hearing loss. The veteran 
underwent audiological examinations in 
December 2002 and January 2003.  However, 
neither of these examination reports 
provides the information necessary for 
the Board to rate the veteran's hearing 
loss disability in accordance with 38 
C.F.R. § 4.85 (2003).  For example, in 
December 2002 the examiner derived speech 
discrimination results using the NU-6 
word recognition test and not the 
Maryland CNC speech discrimination test.  
Additionally, in December 2002 and 
January 2003, pure tone threshold 
averages (i.e., the sum of pure tone 
thresholds at 1000, 2000, 3000, and 4000 
Hertz, divided by four) were not reported 
by the examiners.  The Board is unable 
interpret the December 2002 and January 
2003 audiograms, which were presented in 
graphic rather than numerical form.  
Rating officials are not considered 
competent to interpret these results.

The Agency of Original Jurisdiction (AOJ) was requested to 
obtain a new audiological examination and have the examiner 
provide audiometric results in a numerical format so that a 
lay adjudicator could conduct appellate review.  The 
requested audiological examination was obtained in August 
2004.  The examiner provided a written report that concluded 
that the veteran's pure tone test results revealed mild to 
moderate sensory hearing loss and noted the word recognition 
scores.  However, numeric values were not assigned for the 
pure tone test results at 1000, 2000, 3000, and 4000 Hertz, 
nor was the average threshold for these frequencies provided.  
Attached to the written report was an audiogram that 
presented the audiometric test results in a graph form.  It 
does not appear that the AOJ attempted any measures to 
correct this deficiency.

In a Supplemental Statement of the Case (SSOC) prepared in 
December 2004, the adjudicator provided numeric values for 
the pure tone results at frequencies 1000, 2000, 3000, and 
4000 Hertz, apparently obtained by his own interpretation of 
the August 2004 audiogram.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (A VA adjudicator cannot base his or her 
decision on their own unsubstantiated medical opinion.); 
Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (the Board may 
not interpret graphical representations of audiometric data).

Additionally, in the prior remand the AOJ was instructed to 
notify the veteran of the information and evidence not of 
record that was necessary to substantiate his claim for a 
higher rating for bilateral hearing loss.  Instead, the 
veteran was provided a letter in March 2004 addressing the 
criteria for a service connection claim.

According to the U. S. Court of Veterans Appeals for Veterans 
Claims (Court) holding in Stegall v. West, 11 Vet. App. 268, 
270-71 (1998), a remand by the Board confers on the claimant, 
as a matter of law, the right to compliance with the remand 
order.  A remand poses on the Secretary of VA a concomitant 
duty to ensure compliance with the terms of the remand.  
Under the circumstances, the Board must again remand this 
case and insist on compliance with its prior instructions of 
February 2004.

In addition, a review of the claims file indicates that the 
veteran was notified by letter of December 2004 that his 
claim was being forwarded to his representative for 
submission of additional argument and/or evidence.  He was 
told that when the case returned it would be certified to the 
Board and he would be informed by letter of such 
certification.  The veteran's representative associated with 
the claims file a VA Form 646 (Statement of Accredited 
Representative) in December 2004.  There is no evidence in 
the claims file that the veteran was ever informed that his 
case had been certified for Board review.

According to 38 C.F.R. § 19.36 (2004), when an appeal is 
certified to the Board for appellate review and the appellate 
record is transferred to the Board, the appellant and his or 
her representative will be notified in writing of the 
certification and transfer and of the time limit for 
requesting a change in representation, for requesting a 
personal hearing, and for submitting additional evidence as 
proscribed by 38 C.F.R. § 20.1304.  Such required 
notification has not occurred in the present case.  On 
remand, prior to the case being returned to the Board, the 
AOJ should issue a letter to the veteran and his 
representative that the case has been certified to the Board 
for appellate consideration and inform them of the applicable 
provisions of 38 C.F.R. § 20.1304.

Accordingly, this claim is REMANDED for the following action:

1.  Notify the veteran (a) of the 
information and evidence not of record 
that is necessary to substantiate his 
claim for a higher rating for bilateral 
hearing loss; (b) of the information and 
evidence that VA will seek to obtain on 
his behalf; (c) of the information and 
evidence that he is expected to provide 
to VA; and (d) request that he provide 
any evidence in his possession that 
pertains to the claim.

2.  Forward the claims file to an 
appropriately qualified audiologist.  The 
audiologist should be requested to 
provide numeric interpretation of hearing 
tests/audiograms conducted on January 27, 
2003 and August 24, 2004.  The 
audiologist should set forth numeric 
values for the pure tone thresholds at 
1000, 2000, 3000, and 4000 Hertz; and 
then provide the average pure tone 
threshold for these four frequencies.  
The reported numeric values and word 
recognition scores must be in conformity 
with the requirements of 38 C.F.R. § 
4.85.

The audiologist should be provided a copy 
of this remand together with the 
veteran's entire claims folder, and the 
audiologist is asked to indicate that he 
or she has reviewed the claims folder.

3.  Review the claims folder and ensure 
that the foregoing development action has 
been conducted and completed in full.  
See Stegall, supra.  If further action is 
required, it should be undertaken before 
further adjudication of the claim.

4.  Thereafter, readjudicate the 
veteran's claim of entitlement to an 
initial compensable disability rating for 
service-connected bilateral hearing loss.  
If the benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  An appropriate period of time 
should be allowed for response.  The case 
should thereafter be certified to the 
Board for appellate consideration and the 
AOJ must issue the veteran and his 
representative a letter notifying them 
that this action has been taken and 
informing them of the time limit for 
requesting a change in representation, 
for requesting a personal hearing, and 
for submitting additional evidence 
described as proscribed by 38 C.F.R. 
§ 20.1304.

The veteran has the right to submit additional evidence and 
argument on the matters that the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004). 


